Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Claims 1-10, 12,13,16-20,26,30 and 31 are allowed.
Claim 1, 30 and 31: In view of the limitations the prior art does not explicitly describe or reasonably suggest alone or in combination an AC current flowing into the AC/DC front-end circuit from an AC power source and delivers power to the first energy storage device and the second energy storage device; wherein the AC/DC converter front end circuit is an on-board rectifier connected across a differential connection of the first traction inverter and of the second traction inverter such that the first energy storage device and the second energy device are indirectly series connected through the first traction inverter and the second traction inverter and the motor.
The prior art “Agirman US 2019/0379297” made of record in form 892 and 1449 discloses the a three-phase paralleled passive front-end drive, that includes a rectifier bridge, a coupling reactance operably connected to the rectifier bridge and configured to transfer power from the rectifier to a first direct current (DC) bus, and a bus coupler operably coupling the first DC bus to a second DC bus. The paralleled drive also includes a first inverter operably connected to the first DC bus; a second inverter operably connected the second DC bus, the first inverter and second the inverter each configured to provide a plurality of motor excitation signals, respectively. The paralleled drive also includes a plurality of interphase inductors operable to combine the plurality of motor excitation signals from the first inverter with the plurality of motor excitation signals from the second inverter.

Conclusion

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVON A JOSEPH whose telephone number is (571)272-6418. The examiner can normally be reached Monday-Friday 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEVON A JOSEPH/Examiner, Art Unit 2846     

/MUHAMMAD S ISLAM/Primary Examiner, Art Unit 2846